Name: Commission Implementing Regulation (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: farming systems;  information technology and data processing;  agricultural activity;  agricultural policy;  information and information processing;  European construction;  documentation
 Date Published: nan

 4.7.2017 EN Official Journal of the European Union L 171/113 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1185 of 20 April 2017 laying down rules for the application of Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council as regards notifications to the Commission of information and documents and amending and repealing several Commission Regulations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1) and in particular Article 67(3) thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Articles 126 and 151, and Article 223(3) thereof, Whereas: (1) Regulations (EU) No 1307/2013 and (EU) No 1308/2013 have repealed and replaced Council Regulations (EC) No 73/2009 (3) and (EC) No 1234/2007 (4) respectively. Regulations (EU) No 1307/2013 and (EU) No 1308/2013 and the acts adopted on the basis of those Regulations lay down a wide range of obligations to notify information and documents to the Commission. Those regulations also empower the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth notification of information and documents by Member States to the Commission, certain rules have to be adopted by means of such acts. Those acts should replace the rules laid down in Commission Regulation (EC) No 792/2009 (5), which is repealed by Commission Delegated Regulation (EU) 2017/1183 (6). (2) The method to be used to notify the information and documents required to meet the notification obligations laid down in Regulations (EU) No 1307/2013 and (EU) No 1308/2013 as supplemented by Delegated Regulation (EU) 2017/1183, should be laid down and exceptions to that notification method should be specified. (3) For documents to be recognised as valid for the Commission's purposes it should be possible to guarantee the authenticity, integrity and legibility of the documents and the associated metadata throughout the period for which they are required to be kept. (4) Documents must be managed in accordance with the personal data protection rules. To that end, the general rules laid down by Union legislation, notably Directive 95/46/EC of the European Parliament and of the Council (7), Regulations (EC) No 45/2001 (8) and (EC) No 1049/2001 (9) of the European Parliament and of the Council and Directive 2002/58/EC of the European Parliament and of the Council (10) should apply, and further provisions should be laid down to guide Member States. (5) It is important that information notified is of relevance to the market concerned, accurate and complete and Member States should put in place arrangements to ensure this, including the necessary measures to ensure that economic operators provide them with the required information within appropriate time limits. (6) For the sake of simplification and reduction of administrative burden, when a Member State has not sent a notification, this should be interpreted by the Commission as a nil notification by the Member State. (7) Member States may notify additional information that is relevant to the market beyond what is required by this Regulation. The Commission shall make available, through the information system, the necessary form for the transmission of such information. (8) Information on product prices and production and market information is required for the purpose of monitoring, analysing and managing the market in agricultural products and for the purpose of applying Regulation (EU) No 1308/2013. It is accordingly appropriate that rules concerning the notification of this information are laid down. (9) In order to simplify and facilitate access to rules concerning notification obligations, it is appropriate to incorporate in this Regulation the provisions regarding notifications from Member States to the Commission on the data on agricultural markets, particularly prices, production and balance sheet data, currently laid down in Commission Regulations (EC) No 315/2002 (11), (EC) No 546/2003 (12), (EC) No 1709/2003 (13); (EC) No 2336/2003 (14), (EC) No 2095/2005 (15), (EC) No 952/2006 (16), (EC) No 1557/2006 (17), (EC) No 589/2008 (18), (EC) No 826/2008 (19), (EC) No 1249/2008 (20), (EC) No 436/2009 (21), (EU) No 1272/2009 (22) and (EU) No 479/2010 (23) and Commission Implementing Regulations (EU) No 543/2011 (24), (EU) No 1288/2011 (25), (EU) No 1333/2011 (26) and (EU) No 807/2013 (27). Those notification obligations should be updated in the light of acquired experience and for a more effective management of the common agricultural policy. (10) In order to have a comprehensive picture of price data notified and to follow trends, it is appropriate to require that each price series is defined. (11) Member States that have not adopted the euro shall report price information in their official currency. (12) The Union is required to make certain notifications to the World Trade Organisation (WTO) in accordance with Article 18(2) of the WTO Agreement on Agriculture (28), as further detailed in paragraph 4 of WTO document G/AG/2 of 30 June 1995 and the Annex to the WTO Ministerial Decision of 19 December 2015 on export competition (WT/MIN(15)/45-WT/L/980). In order to comply with these requirements, the Union requires certain information from Member States, notably information relating to domestic support and export competition. Provisions concerning the notifications to be made by Member States to the Commission for these purposes should therefore be laid down. (13) The provisions on notifications in the sugar sector should apply from 1 October 2017 in order to provide for a smooth transition with the ending of the quota system. (14) Regulations (EC) No 315/2002, (EC) No 952/2006, (EC) No 589/2008, (EC) No 826/2008, (EC) No 1249/2008, (EC) No 436/2009, (EU) No 1272/2009, (EU) No 479/2010, and Implementing Regulations (EU) No 543/2011, (EU) No 1333/2011 and (EU) No 807/2013 should therefore be amended accordingly. Regulations (EC) No 546/2003, (EC) No 1709/2003, (EC) No 2336/2003, (EC) No 2095/2005 and (EC) No 1557/2006 and Implementing Regulation (EU) No 1288/2011 should be repealed. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee of Direct Payments and the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I PRINCIPLES AND REQUIREMENTS OF THE INFORMATION SYSTEM Article 1 Commission information system and notification method 1. Notification of information and documents required pursuant to the notification obligations laid down in Regulations (EU) No 1307/2013 and (EU) No 1308/2013 and in the acts adopted on the basis of those Regulations shall be made by means of an information-technology-based system that the Commission makes available to Member States. The information and documents shall be set up and notified in accordance with: (a) the procedures established for the information system; (b) the access rights granted by the single liaison body referred to in Delegated Regulation (EU) 2017/1183; and (c) the forms made available to users in the information system. 2. By way of exception to the first paragraph of paragraph 1, Member States may make the required information available to the Commission by mail, by telefax, by electronic mail or by hand: (a) if the Commission has not made available the information technology means for a specific notification obligation; (b) in cases of force majeure or exceptional circumstances which make it impossible for the Member State to use the information system referred to in paragraph 1. Article 2 Integrity and legibility over time The information system made available by the Commission shall be designed to protect the integrity of the documents notified and held. In particular, it shall: (a) allow each user to be unequivocally identified and shall incorporate effective control measures of access rights in order to protect against illegal, malicious or unauthorised access, deletion, alteration or movement of documents, files or metadata; (b) be equipped with physical protection systems against intrusions and environmental incidents and with software protection against possible cyber-attacks; (c) prevent any unauthorised changes and incorporate integrity mechanisms to check if a document has been altered over time; (d) keep an audit trail for each essential stage of the procedure; (e) safeguard stored data in an environment which is secure in both physical and software terms, in accordance with point (b); (f) provide reliable format conversion and migration procedures in order to guarantee that documents are legible and accessible throughout the entire storage period required; (g) have sufficiently detailed and up-to-date functional and technical documentation on the operation and characteristics of the system; that documentation shall be accessible at all times to the organisational entities responsible for the functional and/or technical specifications. Article 3 Authenticity of documents The authenticity of a document notified or stored using an information system in conformity with this Regulation is recognised if the person who sent the document is duly identified and if the document has been set up and notified in compliance with this Regulation. Article 4 Protection of personal data 1. The provisions of this Regulation shall apply without prejudice to Directive 95/46/EC, Regulation (EC) No 45/2001, Regulation (EC) No 1049/2001, and Directive 2002/58/EC and the provisions adopted pursuant to them. 2. Member States shall take the necessary steps to protect the confidentiality of data received from economic operators. 3. Where information notified to the Commission is obtained from less than three operators, or where information from a single operator accounts for more than 70 % of the quantum of such information notified, the Member State concerned shall signal this to the Commission when notifying the information. 4. The Commission shall not publish information in such a way that can lead to the identification of an individual operator. Where such a risk exists, the Commission shall only publish such information in an aggregate form. Article 5 Default notification Save as otherwise provided for in the acts referred to in Article 1, where a Member State has not notified the Commission the required information or documents by the deadline (nil return), the Member State shall be deemed to have notified the Commission: (a) in the case of quantitative information, of a zero value; (b) in the case of qualitative information, of a nothing to report situation. CHAPTER II NOTIFICATIONS ON PRICES, PRODUCTION, MARKET INFORMATION AND THOSE REQUIRED BY INTERNATIONAL AGREEMENTS SECTION 1 Notification on prices, production and market information Article 6 Notification on prices, production and market situation The notification of information on prices required pursuant to the notification obligation laid down in Article 2 of Delegated Regulation (EU) 2017/1183 shall be made in accordance with Annexes I and II. The notification of production and markets required pursuant to the notification obligation laid down in Article 2 of Delegated Regulation (EU) 2017/1183 shall be made in accordance with Annex III. Article 7 Integrity of information 1. Member States shall take the necessary steps to ensure that information notified is relevant to the market concerned, accurate and complete. Member States shall ensure that quantitative data notified constitute a consistent statistical series. In the event that a Member State has reason to believe that the information notified might not be relevant, accurate or complete, the Member State concerned shall signal this to the Commission when notifying the information. 2. Member States shall notify the Commission of any important new information likely to alter substantially information already notified. 3. Member States shall take the necessary measures to ensure that the economic operators concerned provide them with the information required within the appropriate time limits. Economic operators shall provide Member States with the information necessary to comply with the information requirements laid down in this Regulation. Article 8 Additional information Member States may notify the Commission of information additional to that required in Annexes I, II and III by means of the information system referred to in Article 1 where such information is considered relevant by the Member State concerned. Such notifications shall be made by means of a form made available by the Commission in the system. Article 9 Price definition 1. For each price notification required by this Section, Member States shall notify the source and methodology used to determine the prices provided. Such notifications shall include information on the representative markets determined by Member States and the associated weighting coefficients. 2. Member States shall notify the Commission of any changes to the information provided in accordance with paragraph 1. 3. Member States shall ensure that the Commission has the right to publish data that they notify to the Commission, subject to Article 4. Article 10 Reporting of prices in official currency Unless otherwise specified in Annexes I, II and III, Member States shall notify price information in their official currency, net of VAT. Article 11 Weekly price monitoring Unless otherwise specified in Annex I, Member States shall notify the Commission of the weekly price information referred to in that Annex no later than 12.00 (Brussels time) each Wednesday for the previous week. Article 12 Non-weekly price information and production monitoring Member States shall notify the Commission, within the time limits laid down, of: (a) non-weekly price information referred to in Annex II to this Regulation; and (b) production and market information referred to in Annex III to this Regulation. SECTION 2 Notifications required by international agreements Article 13 WTO domestic support data 1. Member States shall notify the Commission by 31 October each year of data on national budgetary outlays, including revenue foregone, on domestic support measures in favour of agricultural producers for the previous Union financial year. The notification shall include data on measures co-financed from the Union budget and shall cover both the national and Union components of financing. The notification shall not cover measures wholly financed from the Union budget. 2. The data required under paragraph 1 shall be that set out in WTO document G/AG/2 on domestic support and shall be notified using the format set out in that document. Article 14 WTO export competition data 1. Member States shall notify the Commission by 28 February each year of data for the preceding calendar year on the following export competition measures applied by them: (a) export financing support (export credits, export credit guarantees or insurance programmes); (b) international food aid; (c) agricultural exporting state trading enterprises. 2. The data required under paragraph 1 shall be that set out in the Annex to the WTO Ministerial Decision of 19 December 2015 on export competition and shall be notified using the format set out in that Annex. CHAPTER III FINAL PROVISIONS Article 15 Amendments to several regulations and transitional provisions 1. Article 1 of Regulation (EC) No 315/2002 is deleted. 2. Articles 12, 13, 14, 14a, 15a, 20, 21 and 22 of Regulation (EC) No 952/2006 are deleted as from 1 October 2017. These provisions will continue to apply in respect of residual notifications relating to the sugar quota system. 3. Article 31 of Regulation (EC) No 589/2008 is deleted. 4. Point A of Annex III to Regulation (EC) No 826/2008 is deleted. 5. Articles 16(8), 17, 25(3), 27(1) and (2), 34(2) and Article 36 of Regulation (EC) No 1249/2008 are deleted. 6. Article 19 of Regulation (EC) No 436/2009 is deleted, with the exception of paragraph 1, point (b)(iii) and paragraph 2 which will continue to apply until 31 July 2017. 7. Articles 56(3) and (4) of Regulation (EU) No 1272/2009 are deleted. 8. Articles 1a, 2 and 3 of Regulation (EU) No 479/2010 are deleted. 9. Article 98 of Implementing Regulation (EU) No 543/2011 is deleted. 10. Article 11 of Implementing Regulation (EU) No 1333/2011 is deleted. 11. Articles 4(2) and (3) and 7 of Implementing Regulation (EU) No 807/2013 are deleted. Article 16 Repeal The following Regulations are repealed:  Regulation (EC) No 546/2003,  Regulation (EC) No 1709/2003,  Regulation (EC) No 2336/2003,  Regulation (EC) No 2095/2005,  Regulation (EC) No 1557/2006,  Implementing Regulation (EU) No 1288/2011. Article 17 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Point 1 of Annex II and point 2 of Annex III shall apply as from 1 October 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) OJ L 347, 20.12.2013, p. 671. (3) Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). (4) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (5) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (6) Commission Delegated Regulation (EU) 2017/1183 of 20 April 2017 on supplementing Regulations (EU) No 1307/2013 and (EU) No 1308/2013 of the European Parliament and of the Council with regard to the notifications to the Commission of information and documents (see page 100 of this Official Journal). (7) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (8) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (9) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents (OJ L 145, 31.5.2001, p. 43). (10) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (11) Commission Regulation (EC) No 315/2002 of 20 February 2002 on the survey of prices of fresh or chilled sheep carcasses on representative markets in the Community (OJ L 50, 21.2.2002, p. 47). (12) Commission Regulation (EC) No 546/2003 of 27 March 2003 on certain notifications regarding the application of Council Regulations (EEC) No 2771/75, (EEC) No 2777/75 and (EEC) No 2783/75 in the eggs and poultrymeat sectors (OJ L 81, 28.3.2003, p. 12). (13) Commission Regulation (EC) No 1709/2003 of 26 September 2003 on crop and stock declarations for rice (OJ L 243, 27.9.2003, p. 92). (14) Commission Regulation (EC) No 2336/2003 of 30 December 2003 introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin (OJ L 346, 31.12.2003, p. 19). (15) Commission Regulation (EC) No 2095/2005 of 20 December 2005 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards communication of information on tobacco (OJ L 335, 21.12.2005, p. 6). (16) Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (OJ L 178, 1.7.2006, p. 39). (17) Commission Regulation (EC) No 1557/2006 of 18 October 2006 laying down detailed rules for implementing Council Regulation (EC) No 1952/2005 as regards registration of contracts and the communication of data concerning hops (OJ L 288, 19.10.2006, p. 18). (18) Commission Regulation (EC) No 589/2008 of 23 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007 as regards marketing standards for eggs (OJ L 163, 24.6.2008, p. 6). (19) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3). (20) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (21) Commission Regulation (EC) No 436/2009 of 26 May 2009 laying down detailed rules for the application of Council Regulation (EC) No 479/2008 as regards the vineyard register, compulsory declarations and the gathering of information to monitor the wine market, the documents accompanying consignments of wine products and the wine sector registers to be kept (OJ L 128, 27.5.2009, p. 15). (22) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (OJ L 349, 29.12.2009, p. 1). (23) Commission Regulation (EU) No 479/2010 of 1 June 2010 laying down rules for the implementation of Council Regulation (EC) No 1234/2007 as regards Member States' notifications to the Commission in the milk and milk products sector (OJ L 135, 2.6.2010, p. 26). (24) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (25) Commission Implementing Regulation (EU) No 1288/2011 of 9 December 2011 on the notification of wholesale prices for bananas within the common organisation of agricultural markets (OJ L 328, 10.12.2011, p. 42). (26) Commission Implementing Regulation (EU) No 1333/2011 of 19 December 2011 laying down marketing standards for bananas, rules on the verification of compliance with those marketing standards and requirements for notifications in the banana sector (OJ L 336, 20.12.2011, p. 23). (27) Commission Implementing Regulation (EU) No 807/2013 of 26 August 2013 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 as regards the survey of prices of certain bovine animals on representative Union markets (OJ L 228, 27.8.2013, p. 5). (28) Uruguay Round of Multilateral Trade Negotiations (1986- 1994)  Annex 1  Annex 1A  Agreement on Agriculture (WTO-GATT 1994) WTO-GATT 1994 (OJ L 336, 23.12.1994, p. 22). ANNEX I Requirements relating to weekly price notifications referred to in Article 11 1. Cereals Content of the notification: representative market prices for each of the cereals and the cereal qualities considered relevant for the Union market, expressed per tonne of product. Member States concerned: all Member States. Other: prices shall refer, in particular, to the qualitative properties, the place of quotation and the stage of marketing of each product. 2. Rice Content of the notification: representative market prices for each of the varieties of rice considered relevant for the Union market, expressed per tonne of product. Member States concerned: rice producing Member States. Other: prices shall refer, in particular, to the processing stage, the place of quotation and the stage of marketing of each product. 3. Olive oil Content of the notification: average prices recorded on the main representative markets and national average prices for the categories of olive oil listed in Part VIII of Annex VII to Regulation (EU) No 1308/2013, expressed per 100 kg of product. Member States concerned: Member States producing more than 20 000 t of olive oil in the annual period from 1 October to 30 September. Other: prices shall correspond to olive oil in bulk, ex-mill for virgin olive oil and ex-factory for other categories. Representative markets shall cover at least 70 % of the national production of the product concerned. 4. Fruit and vegetables Content of the notification: a single weighted average price for the types and varieties of fruit and vegetables listed in Part A of Annex XV to Implementing Regulation (EU) No 543/2011 meeting the general marketing standard set out in Part A of Annex I to that Regulation or for Class I for products covered by a specific marketing standard, expressed per 100 kg net weight of product. Member States concerned: Member States as specified in Annex XV to Implementing Regulation (EU) No 543/2011, when data are available. Other: Prices shall be ex-packaging station, sorted, packaged and where applicable on pallets. 5. Bananas Content of the notification: wholesale prices for yellow bananas falling within the CN code 0803 90 10, expressed per 100 kg of product. Member States concerned: all Member States marketing more than 50 000 tonnes of yellow bananas per calendar year. Other: prices shall be notified by group of countries of origin. 6. Meat Content of the notification: prices for beef, pig and sheep carcasses and certain live cattle, calves and piglets as regards the classification of beef, pig and sheep carcasses and the reporting of market prices in accordance with Union rules under Regulation (EU) No 1308/2013. Member States concerned: all Member States. Other: where in the opinion of the competent authority of the Member State concerned there are insufficient numbers of carcasses or live animals to notify, the Member State concerned may decide for the period in question to suspend the recording of prices for such carcasses or live animals and shall notify the Commission of the reason for its decision. 7. Milk and milk products Content of the notification: prices of whey powder, skimmed milk powder, whole milk powder, butter and commodity cheeses expressed per 100 kg of product. Member States concerned: Member States whose national production represents 2 % or more of Union production; or, in the case of commodity cheeses, where the cheese type represents 4 % or more of the total national cheese production. Other: prices shall be notified for products purchased from the manufacturer, excluding any other cost (transport, loading, handling, storage, pallets, insurance, etc.) based on contracts concluded for deliveries within three months. 8. Eggs Content of the notification: wholesale price for Class A eggs from caged hens (average of categories L and M), expressed per 100 kg of product. Member States concerned: all Member States. Other: prices shall be notified for products in packing stations. Where the production in cages is no longer representative, the Member State concerned shall notify the wholesale price of Class A eggs, produced by laying hens kept in barn systems, expressed per 100 kg. 9. Poultrymeat Content of the notification: average wholesale price for whole Class A chickens (65 % chickens), expressed per 100 kg of product. Member States concerned: all Member States. Other: prices shall be notified for products in slaughter plants or recorded on representative markets. Where another chicken presentation or specific cuts of chicken are important in terms of its market structure, the Member State concerned may notify, in addition to the average wholesale price for whole Class A chickens (65 % chickens), the wholesale price of a different chicken presentation or cuts of Class A quality, specifying the type of presentation or cuts to which the price refers, expressed per 100 kg. ANNEX II Requirements relating to non-weekly price notifications as referred to in point (a) of Article 12 1. Sugar Content of the notification (a) the weighted averages of the following sugar prices, expressed per tonne of sugar, as well as the total corresponding quantities and the weighted standard deviations: (i) for the previous month, the selling price; (ii) for the current month, the selling price forecast in the framework of contracts or other transactions; (b) the weighted average price of sugar beet during the previous marketing year, expressed per tonne of beet, as well as the total corresponding quantities. Member States concerned (a) for sugar prices, all Member States where more than 10 000 tonnes of sugar is produced from sugar beet or from raw sugar; (b) for sugar beet prices, all Member States where sugar beet is produced. Period of notification (a) for sugar prices, by the end of each month; (b) for sugar beet prices, by 30 June each year. Other Prices shall be established in line with the methodology published by the Commission and shall relate to: (a) bulk white sugar prices ex-factory for sugar of a standard quality as defined in point B II of Annex III to Regulation (EU) No 1308/2013 collected from sugar undertakings and refiners; (b) sugar beet price for sugar beet of a standard quality as defined in point B I of Annex III to Regulation (EU) No 1308/2013 paid by sugar undertakings to producers. The beet shall be attributed to the same marketing year as the sugar extracted from it. 2. Flax fibre Content of the notification: average prices ex-factory for the previous month recorded on the main representative markets for long flax fibre, expressed per tonne of product. Member States concerned: all Member States where long flax fibres are produced from a planted area exceeding 1 000 ha of fibre flax. Period of notification: by 25th of each month in respect of the preceding month. 3. Wine Content of the notification: in relation to the wines referred to in point 1 of Part II of Annex VII to Regulation (EU) No 1308/2013: (a) a summary of the prices for the previous month expressed per hectolitre of wine with reference to the volumes concerned; or (b) by 31 July 2017, the publicly available information sources considered credible for the recording of prices. Member States concerned: Member States whose wine production during the past five years on average exceeded 5 % of the total Union wine production. Period of notification: by 15th of each month in respect of the preceding month. Other: prices shall be for product unpacked ex-producer's premises. For the information referred to in points (a) and (b), the Member States concerned shall make a selection of the eight most representative markets to be monitored, which shall include at least two for wines with protected designation of origin or protected geographical indication. 4. Milk and milk products (a) Milk Content of the notification: the price of raw milk, and the estimated price for deliveries in the running month, expressed per 100 kg of product at real fat and protein content. Member States concerned: all Member States. Period of notification: by the end of each month in respect of the preceding month. Other: the price shall be that paid by first purchasers established in the territory of the Member State. (b) Milk products Content of the notification: prices for cheeses, other than commodity cheeses referred to in Point 7 of Annex I, expressed per 100 kg of product. Member States concerned: all Member States for types of cheeses relevant for the national market. Period of notification: by 15th of each month in respect of the preceding month. Other: the prices shall relate to cheese purchased from the manufacturer, excluding any other cost (transport, loading, handling, storage, pallets, insurance, etc.) based on contracts concluded for deliveries within three months. ANNEX III Requirements relating to production and market information notifications as referred to in point (b) of Article 12 1. Rice Content of the notification: for each of the types of rice referred to in points 2 and 3 of Part I of Annex II to Regulation (EU) No 1308/2013: (a) area planted, agronomic yield, production of paddy rice in the harvest year and milling yield; (b) stocks of rice (expressed in milled equivalent) held by producers and by rice mills on 31 August each year, broken down by rice produced in the European Union and rice imported. Period of notification: by 15 January each year in respect of the previous year. Member States concerned (a) for paddy rice production, all rice producing Member States; (b) for rice stocks, all rice producing Member States and Member States with rice mills. 2. Sugar A. Beet areas Content of the notification: sugar beet area for the current marketing year and an estimate for the following marketing year. Period of notification: by 31 May each year. Member States concerned: all Member States with a planted area of more than 1 000 ha of sugar beet in the year in question. Other: these figures shall be expressed in hectares and broken down by areas intended for production of sugar and those intended for production of bioethanol. B. Sugar and bioethanol production Content of the notification: sugar production and bioethanol production by each undertaking in the previous marketing year and an estimate of sugar production by each undertaking for the current marketing year; Period of notification: by 30 November each year as regards the previous marketing year production and by 31 March each year (30 June for the French departments of Guadeloupe and Martinique) as regards the current marketing year production. Member States concerned: all Member States where more than 10 000 tonnes of sugar is produced. Other (a) sugar production means the total quantity, expressed in tonnes of white sugar as follows, of: (i) white sugar, disregarding differences in quality; (ii) raw sugar, on the basis of yield determined in accordance with point B.III of Annex III to Regulation (EU) No 1308/2013; (iii) invert sugar, by its weight; (iv) sucrose or invert sugar syrups which are at least 70 % pure and are produced from sugar beet, on the basis of extractable sugar content or on the basis of real yield; (v) sucrose or invert sugar syrups which are at least 75 % pure and are produced from sugar cane, on the basis of sugar content; (b) sugar production shall not include white sugar obtained from any of the products referred to in point (a) or produced under inward processing arrangements; (c) the sugar extracted from beet sown in a particular marketing year shall be attributed to the following marketing year. However, Member States may decide to attribute the sugar extracted from beet sown in the autumn of a particular marketing year to the same marketing year, notifying the Commission of their decision at the latest on 1 October 2017; (d) the figures for sugar shall be broken down by month and, with regard to the current marketing year, shall correspond to provisional figures until the month of February and to estimates for the remaining months of the marketing year. (e) bioethanol production shall only include bioethanol obtained from any of the products referred to in point (a) and shall be expressed in hectolitres. C. Isoglucose production Content of the notification (a) quantities of own production of isoglucose shipped by each producer during the previous marketing year; (b) quantities of own production of isoglucose shipped by each producer during the previous month. Period of notification: by 30 November each year with regard to the previous marketing year and by 25th of each month with regard to the previous month. Member States concerned: all Member States where isoglucose is produced. Other:Production of isoglucose means the total quantity of product obtained from glucose or its polymers with content by weight in the dry state of at least 41 % fructose, expressed in tonnes of dry matter irrespective of actual fructose content in excess of the 41 % threshold. The yearly production figures shall be broken down by month. D. Sugar and isoglucose stocks Content of the notification (a) quantities of sugar production stored at the end of each month by sugar undertakings and refiners; (b) quantities of isoglucose production stored by isoglucose producers at the end of the previous marketing year. Period of notification: by the end of each month in respect of the preceding month in question with regard to sugar, and by 30 November with regard to isoglucose. Member States concerned (a) for sugar, all Member States where sugar undertakings or refiners are located and production of sugar exceeds 10 000 tonnes; (b) for isoglucose, all Member States where isoglucose is produced. Other: the figures shall refer to products stored in free circulation on Union territory and to sugar production and isoglucose production as defined in points B and C. With regard to sugar:  the figures shall refer to quantities owned by the undertaking or the refiner or covered by a warrant,  the figures shall specify, for the quantities in storage at the end of the months of July, August and September, the quantity which comes from the production of sugar under the following marketing year,  if storage is in a different Member State from the one notifying the Commission, the notifying Member State shall inform the Member State concerned of the quantities stored on their territory and their locations by the end of the month following that of notification to the Commission. With regard to isoglucose, the quantities shall refer to quantities owned by the producer. 3. Fibre crops Content of the notification (a) the fibre flax area for the current marketing year and the estimate for the next marketing year, expressed in hectares; (b) the production of long flax fibres for the previous marketing year and an estimate for the current marketing year, expressed in tonnes; (c) the area planted with cotton for the previous crop year and an estimate for the current crop year, expressed in hectares; (d) the production of unginned cotton for the previous crop year and an estimate for the current crop year and, expressed in tonnes; (e) the average price of unginned cotton paid to cotton producers in respect of the previous crop year, expressed per tonne of product. Period of notification (a) for fibre flax area, by 31 July each year; (b) for production of long flax fibres, by 31 October each year; (c), (d) and (e) for cotton, by 15 October each year. Member States concerned (a) and (b): for flax, all Member States where long flax fibres are produced from a planted area exceeding 1 000 ha of fibre flax; (c), (d) and (e): for cotton, all Member States where at least 1 000 ha of cotton are sown. 4. Hops Content of the notification: the following production information, given as a total and for information referred to in points (b) to (d), broken down by bitter and aromatic hops varieties: (a) number of farmers growing hops; (b) area planted with hops, expressed in hectares; (c) quantity in tonnes and average farm gate price, expressed per kg of hops sold under a forward contract and without such a contract; (d) alpha-acid production in tonnes and average alpha-acid content (in percent). Period of notification: by 30 April of the year following the hops harvest. Member States concerned: Member States with a planted area of more than 200 hectares of hops in the previous year. 5. Olive oil Content of the notification (a) data on final production, total domestic consumption (including by the processing industry) and ending stocks for the preceding annual period from 1 October to 30 September; (b) an estimate of monthly production and estimates of total production, domestic consumption (including by the processing industry) and ending stocks for the current annual period from 1 October to 30 September. Period of notification (a) for the preceding annual period by 31 October each year. (b) for the current annual period by 31 October and by the 15th day of each month from November to June. Member States concerned: Member States producing olive oil. 6. Bananas Content of the notification (a) average selling prices on local markets of green bananas marketed in the region of production, expressed per 100 kg of product and related quantities; (b) average selling prices of green bananas marketed outside the region of production, expressed per 100 kg of product and related quantities. Period of notification  by 15 June each year in respect of the previous period from 1 January to 30 April,  by 15 October each year in respect of the previous period from 1 May to 31 August,  by 15 February each year in respect of the previous period from 1 September to 31 December. Member States concerned: Member States with a region of production, namely: (a) the Canary Islands; (b) Guadeloupe; (c) Martinique; (d) Madeira and the Azores; (e) Crete and Lakonia; (f) Cyprus. Other: prices for green bananas marketed in the Union outside their region of production shall be at the first port of unloading (goods not unloaded). 7. Tobacco Content of the notification: for each raw tobacco variety group: (i) number of farmers; (ii) area in hectares; (iii) quantity delivered in tonnes; (iv) the average price paid to farmers, excluding taxes and other levies, expressed per kg of product. Period of notification: by 31 July of the year following the harvest year. Member States concerned: Member States with a planted area of more than 3 000 hectares of tobacco for the previous harvest. Other: the variety groups of raw tobacco are: Group I : Flue-cured: tobacco dried in ovens with controlled air circulation, temperature and humidity, in particular Virginia; Group II : Light air-cured: tobacco dried in the air under cover, not left to ferment, in particular Burley and Maryland; Group III : Dark air-cured: tobacco dried in the air under cover, left to ferment naturally before being marketed, in particular Badischer Geudertheimer, Fermented Burley, Havana, Mocny Skroniowski, Nostrano del Brenta and Pulawski; Group IV : Fire-cured: tobacco dried by fire, in particular Kentucky and Salento; Group V : Sun-cured: tobacco dried in the sun, also called Oriental varieties, in particular Basmas, Katerini and Kaba-Koulak. 8. Wine sector products Content of the notification (a) estimates of the production of wine products (including vinified and non-vinified grape must) on the territory of the Member State during the current wine year; (b) the definitive result of the production declarations referred to in Article 9 of Regulation (EC) No 436/2009, as well as an estimate of the production not covered by such declarations; (c) a summary of the stock declarations referred to in Article 11 of Regulation (EC) No 436/2009, held at 31 July of the previous wine year; (d) the final balance sheet of the previous wine year including full information on availabilities (opening stocks, production, imports), uses (human and industrial consumption, transformation, exports and losses) and final stocks. Period of notification (a) estimates of production, by 30 September each year; (b) definitive result of the production declarations, by 15 March each year; (c) summary of stock declarations, by 31 October each year; (d) final balance sheet, by 15 January each year. Member States concerned: Member States that maintain an updated vineyard register in accordance with Article 145(1) of Regulation (EU) No 1308/2013. 9. Milk and milk products Content of the notification: the total quantity of cow's raw milk, expressed in kilograms at real fat content. Period of notification: by the 25th of each month. Member States concerned: all Member States. Other: the quantities refer to milk delivered in the preceding month to first purchasers established in the territory of the Member State. Member States shall ensure that all first purchasers established in their territory declare to the competent national authority the quantity of cow's raw milk that has been delivered to them each month in a timely and accurate manner so as to comply with this requirement. 10. Eggs Content of the notification: the number of eggs production sites with the breakdown by farming methods referred to in Annex II of Regulation (EC) No 589/2008, including the maximum capacity of the establishment in terms of number of laying hens present at one time. Period of notification: by 1 April each year; Member States concerned: all Member States. 11. Ethyl alcohol Content of the notification: for alcohol of agricultural origin, expressed in hectolitres of pure alcohol: (a) production by fermenting and distilling, broken down by the agricultural raw material from which the alcohol is produced; (b) the volumes transferred from alcohol producers or importers for processing or packaging, broken down by category of use (food and beverages, fuels, industrial/Others). Period of notification: by 1 March each year in respect of the previous calendar year. Member States concerned: all Member States.